Name: 82/46/EEC: Commission Decision of 15 January 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Federal Republic of Germany in respect of Albania, Bulgaria, Hungary, Poland, Czechoslovakia, the USSR, Vietnam, North Korea and Mongolia regarding glass inners for vacuum flasks or for other vacuum vessels, finished (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-01-28

 Avis juridique important|31982D004682/46/EEC: Commission Decision of 15 January 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Federal Republic of Germany in respect of Albania, Bulgaria, Hungary, Poland, Czechoslovakia, the USSR, Vietnam, North Korea and Mongolia regarding glass inners for vacuum flasks or for other vacuum vessels, finished (Only the German text is authentic) Official Journal L 020 , 28/01/1982 P. 0042 - 0042*****COMMISSION DECISION of 15 January 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Federal Republic of Germany in respect of Albania, Bulgaria, Hungary, Poland, Czechoslovakia, the USSR, Vietnam, North Korea and Mongolia regarding glass inners for vacuum flasks or for other vacuum vessels, finished (Only the German text is authentic) (82/46/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3286/80 of 4 December 1980 on import arrangements in respect of State-trading countries (1), and in particular Article 4 (2) thereof, Whereas Commission Decision 81/248/EEC (2) established the list of products originating in State-trading countries whose release for free circulation in the Member States is subject to quantitative restrictions pursuant to Regulation (EEC) No 3286/80; Whereas, pursuant to Article 7 (1) of Regulation (EEC) No 3286/80, the Government of the Federal Republic of Germany has informed the other Member States and the Commission that it considers that the import arrangements applied in the Federal Republic of Germany in respect of imports of glass inners for vacuum flasks or for other vacuum vessels, finished (NIMEXE code 70.12-20) from Albania, Bulgaria, Hungary, Poland, Czechoslovakia, the USSR, Vietnam, North Korea and Mongolia should be amended in accordance with the Regulation; Whereas the Federal Republic of Germany is alone in maintaining quantitative restrictions on imports of the product in question; Whereas the measure envisaged is such as to further the progressive harmonization of the import arrangements applied in the Member States, HAS ADOPTED THIS DECISION: Article 1 1. The quantitative restrictions on the free circulation in the Federal Republic of Germany of glass inners for vacuum flasks or for other vacuum vessels, finished (NIMEXE code 70.12-20) coming from Albania, Bulgaria, Hungary, Poland, Czechoslovakia, the USSR, Vietnam, North Korea and Mongolia are abolished. 2. The cross (+) including the footnote (2) entered in respect of the Federal Republic of Germany in the Annex to Commission Decision 81/248/EEC with regard to the NIMEXE code (1980) 70.12-20 are suppressed. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 15 January 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 353, 29. 12. 1980, p. 1. (2) OJ No L 115, 27. 4. 1981, p. 1.